Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-588
                       Lower Tribunal No. 17-15146
                          ________________


                            K.R., the Mother,
                                  Appellant,

                                     vs.

          Department of Children and Families, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Michelle
Alvarez Barakat, Judge.

     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

      Kelley Schaeffer (Bradenton), for appellee Department of Children
and Families; Thomasina F. Moore, Statewide Director of Appeals, and
Laura J. Lee, Senior Attorney, Appellate Division (Tallahassee), for
appellee Guardian ad Litem.


Before LOGUE, HENDON, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2